Kehoe and Burns, JJ.
(dissenting in part). We respectfully
disagree with the majority that Martinez v City of New York (93 NY2d 322) is controlling here, and we therefore would affirm. The Court of Appeals in Martinez specified that, at the time the plaintiff worker was injured, “none of the activities enumerated in the statute was underway, and any future repair work would not even be conducted by * * * [his] supervisor” (id. at 326; see Caraciolo v 800 Second Ave. Condominium, 294 AD2d 200, 202 [First Department noted that the plaintiff worker in Martinez was “an environmental inspector whose job it was to inspect the premises to determine the presence of asbestos in advance of any possible corrective measures”]; see also Campisi v Epos Contr. Corp., 299 AD2d 4). We believe that the majority’s reliance on Ciesielski v Buffalo Indus. Park (299 AD2d 817) is misplaced. As in Martinez, the plaintiff worker in Ciesielski was injured at a time when none of the activities enumerated in Labor Law § 240 (1) was taking place. In fact, the plaintiff worker in Ciesielski was injured while taking measurements for the proposed installation of a racking system that was installed several months later by a company other than his employer. Here, however, the inspection by James J. McMahon (plaintiff) of a potential construction site was within the general scope of the project for which plaintiffs company was hired, and the inspection was essential to the project. Thus, we conclude that plaintiff was engaged in an activity within the protection of Labor Law § 240 (1) when he was injured. Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Burns, JJ.